UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1726


GERALD J. STEPHENSON,

                    Plaintiff - Appellant,

             v.

J. SMITH ENTERPRISES, d/b/a McDonald’s Corp.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:19-cv-00070-RAJ-DEM)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald J. Stephenson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald J. Stephenson appeals the district court’s order dismissing his complaint for

lack of subject-matter jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Stephenson v. J.

Smith Enters., No. 4:19-cv-00070-RAJ-DEM (E.D. Va. June 4, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2